      Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 1 of 9 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI


 NIARRIE N. DODDSON,                              )
                                                  )
                      Plaintiff,                  )
                                                  )
 v.                                               )   Case No. 4:21-CV-00616
                                                  )
 TOPGOLF USA CHESTERFIELD, LLC,                   )
                                                  )
                      Defendant.                  )
                                                  )

                                    NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Topgolf USA Chesterfield,

LLC, hereby gives notice of the removal of the above-styled action to this Court from the Circuit

Court of St. Louis County, State of Missouri. In support of its Notice of Removal, Defendant states

as follows:

         1.    Plaintiff Niarrie N. Doddson (“Plaintiff”) commenced the above-captioned action

in the Circuit Court of St. Louis County, Missouri on April 21, 2021, by filing her Petition in the

cause styled Niarrie N. Doddson v. Topgolf USA Chesterfield, LLC, Case No. 21SL-CC01800,

against Defendant Topgolf USA Chesterfield, LLC.

         2.    On April 29, 2021, Defendant was served a summons and a copy of the Petition.

         3.    This Notice of Removal is timely because it is filed within the thirty-day period

prescribed by 28 U.S.C. § 1446(b).

         4.    This action arises from Plaintiff’s alleged employment with Topgolf USA

Chesterfield, LLC.

         5.    In her Petition, Plaintiff brings claims under the Missouri Human Rights Act, Mo.

Rev. Stat. § 213.010, et seq. (“MHRA”) for race discrimination (Count I), gender discrimination

(Count II), and retaliation (Count III).
    Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 2 of 9 PageID #: 2




       6.      Venue is proper in this Court because Plaintiff filed her Petition in the Circuit Court

of St. Louis County, Missouri, which is located in the Eastern District, Eastern Division’s

jurisdiction. 28 U.S.C. § 1441(a).

       7.      The Court has original jurisdiction over the state court action under 28 U.S.C. §

1332 because all of the parties are citizens of different states and the amount in controversy exceeds

$75,000.

                                I.      DIVERSITY OF CITIZENSHIP

       8.      At the time this action was filed and at all times since, Plaintiff was a citizen of the

state of Missouri. See Plaintiff’s Petition ¶ 11.

       9.      At the commencement of this action and at all times since, Topgolf USA

Chesterfield, LLC has been a Limited Liability Company.

       10.     “An LLC’s citizenship, for purposes of diversity jurisdiction, is the citizenship of

each of its members.” E3 Biofuels, LLC v. Biothane, LLC, 781 F.3d 972, 975 (8th Cir. 2015).

“Thus, for LLCs . . . the Court must examine the citizenship of each member of the LLC to

determine whether it has diversity jurisdiction.” OHM Hotel Grp., LLC v. Dewberry Consultants,

LLC, 2015 WL 5920663, at *1 (E.D. Mo. Oct. 9, 2015). “For any members of LLCs that are limited

liability companies . . . . facts concerning their underlying members . . . must be alleged in

accordance with the rules applicable to each such type of entity, through however many layers of

ownership there may be.” Id. “Defendant must plead facts as to the state(s) of citizenship of all of

its members, and its member’s members, both at the time of filing and of removal.” Id.

       11.     Defendant asserts that Topgolf USA Chesterfield, LLC, is not a proper party to this

suit, and has been fraudulently joined, because it did not have an employment relationship with

Plaintiff that would be the necessary predicate to an action under the MHRA. Defendant asserts
   Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 3 of 9 PageID #: 3




that Plaintiff’s employer was Topgolf Payroll Services, LLC.

       12.     However, for purposes of establishing diversity jurisdiction, it does not matter

whether Plaintiff’s employer was Topgolf USA Chesterfield, LLC, or Topgolf Payroll Services,

LLC, because at the commencement of this action and at all times since, none of the members of

either of those two entities have ever been citizens of Missouri.

       13.     The sole member of Defendant Topgolf USA Chesterfield, LLC, at the

commencement of this action and at all times since, has been TG Holdings I, LLC, which is a

limited liability company organized under the laws of the state of Delaware. The sole member of

TG Holdings I, LLC, is Top Golf USA, Inc., a Delaware corporation with its principal place of

business in Texas.

       14.     The sole member of Topgolf Payroll Services, LLC, is Topgolf International, Inc.,

a Delaware corporation with its principal place of business in Texas.

       15.     Thus, there is complete diversity between Plaintiff (a citizen of Missouri) and the

named Defendant Topgolf USA Chesterfield, LLC (a citizen of Delaware and Texas), as well

as complete diversity between Plaintiff and the proper-but-unnamed defendant Topgolf Payroll

Services, LLC (a citizen of Delaware and Texas). See 28 U.S.C. § 1332(a)(1).

                               II.     AMOUNT IN CONTROVERSY

       16.     Plaintiff seeks damages under the MHRA resulting from alleged race

discrimination, gender discrimination, and retaliation. The MHRA allows for potential recovery

of lost back pay, front pay, compensatory damages for emotional distress, punitive damages, and

attorney’s fees. See § 213.111.2, RSMo.

       17.     The amount in controversy is met if a fact finder “might legally conclude” that the

damages exceed $75,000, including actual damages, punitive damages, and attorney fees. See
    Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 4 of 9 PageID #: 4




Kopp v. Kopp, 280 F.3d 883, 885 (8th Cir. 2002) (“The jurisdictional fact in this case is not whether

the damages are greater than the requisite amount, but whether a fact finder might legally conclude

that they are.”). “What matters is what is possible, not what is likely; if it is possible for the plaintiff

to recover more than $75,000, the amount-in-controversy requirement is met.” Newbauer v. Hill-

Rom Co. Inc., 2018 WL 2411617, at *1 (D. Minn. May 29, 2018). “[A] defendant's notice of

removal need include only a plausible allegation that the amount in controversy exceeds the

jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89

(2014). In establishing the amount in controversy, “Defendant’s burden is a pleading requirement

and not a demand for proof.” Spight v. Caterpillar, Inc., 2016 WL 3546411, at *2 (W.D. Mo. June

24, 2016).

        18.      As explained below, there is legal certainty in this case that the amount in

controversy exceeds $75,000.

        19.      Back Pay – Discharge. The amount in controversy related to Plaintiff’s alleged

back pay damages alone exceeds $75,000. With respect to back pay, before her employment ended,

Plaintiff was paid on an hourly basis at varying rates of pay depending on what position she was

performing. In 2019, Plaintiff worked a full year of employment and earned approximately

$33,000 in total. The Complaint alleges Plaintiff’s employment ended around June 22, 2020, when

Plaintiff was allegedly “terminated and/or constructively discharged . . . . .” Petition ¶¶ 54-61. The

parties can reasonably expect this case to proceed to trial around 23 months from now,1 meaning

the total time between the end of her employment (June 2020) and trial (around June 2023) would

be 36 months, or three years. Based on her historical earnings and the time until trial, the amount

of back pay in controversy is $99,000 ($33,000 per year x 3 years). See Riffert v. Walgreen Co.,


1
  See Table C-5, U.S. District Courts – Median time Intervals From Filing to Disposition of Civil Cases, at p. 5
(available at http://www.uscourts.gov/sites/default/files/data_tables/stfj_c5_630.2017.pdf).
    Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 5 of 9 PageID #: 5




2008 WL 495643 *2 (E.D. Mo., Feb. 20, 2008) (holding that at time of plaintiff’s alleged

constructive discharge he was earning approximately $37,674 per year, and “even without

factoring in increases,” plaintiff’s back pay alone could exceed the amount in controversy

requirement by the time this matter is resolved).

       20.     Back Pay – Demotion. Plaintiff also alleges that she was demoted from a Team

Lead position. Petition ¶ 42. Back pay can also be recovered for wages lost due to an illegal

demotion, and therefore would further increase the amount in controversy. See EEOC v. Delight

Wholesale Co., 973 F.2d 664, 668 (8th Cir. 1992) (“[T]he back pay award should be based on the

salary for the position comparable to the one the claimant was unlawfully denied.”); King v. Staley,

849 F.2d 1143, 1145 (8th Cir. 1988) (“King is entitled to receive backpay equal to the difference

between what she would have earned as an Accounting Supervisor and the amount that she earned

in mitigation of damages. Moreover, King is entitled to frontpay on this basis until she is placed

in a comparable position or declines an offer of comparable employment.”); see Willis v. Watson

Chapel Sch. Dist., 749 F. Supp. 923, 924 (E.D. Ark. 1990) (ordering the defendant to pay the

difference between the plaintiff’s current salary and the salary of the position he was not promoted

to “until the plaintiff is placed” into the promotional position).

       21.     Front Pay. In assessing the amount in controversy, courts also consider the value

of front pay or reinstatement. Plaintiff’s Petition explicitly seeks “future lost wages and benefits .

. . .” See Petition pp. 7, 8, 9. Reinstatement is “the preferable remedy in MHRA claims,” but “front

pay may be awarded where reinstatement is not feasible.” Walker v. Fed. Express, 2019 WL

2603544, at *2 (E.D. Mo. June 25, 2019). Furthermore, if reinstatement was ordered, the value of

that remedy should be considered. Salazar v. Tyson Foods, Inc., 985 F. Supp. 2d 996, 1001 (S.D.

Iowa 2013) (denying a motion to remand, even though the plaintiff only sought $65,000 in
    Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 6 of 9 PageID #: 6




monetary relief, because the value of non-monetary relief brought the amount in controversy above

the jurisdictional threshold). A judgment that requires Defendant to reinstate Plaintiff or to

compensate her with front pay damages would result in the above-described back pay damages

(approximately $33,000 per year) continuing to be paid for years into the future beyond the trial

date, either as wages or to satisfy the judgment. Such an award could also include wages associated

with the higher positions Plaintiff alleges she was demoted from. Thus, the amount in controversy

due to Plaintiff’s potential backpay and front pay recoveries is more than sufficient on their own

to surpass the jurisdictional threshold.

       22.     Compensatory Damages. Additionally, compensatory damages (including

emotional distress, as claimed by Plaintiff herein) have been awarded in recent discrimination

cases in amounts well in excess of $75,000, even when the only evidence of emotional distress

comes from the testimony of the Plaintiff and not an expert witness or treating health care provider.

See, e.g., Sherry v. City of Lee’s Summit, No. WD 83635, 2021 WL 864780, at *10 (Mo. Ct. App.

Mar. 9, 2021) (trial court awarded $300,000 in compensatory damages where the employee’s lost

wages up to trial were only $30,880); Diaz v. Autozoners, LLC, 484 S.W.3d 64, 71 (Mo. Ct. App.

2015) (affirming award of $75,000 in compensatory damages and rejecting the employer’s

argument that the plaintiff did not seek medical attention until after her employment ended).

       23.     Punitive Damages. Plaintiff also seeks punitive damages under the MHRA, which

have been similarly substantial and greater than the amount in controversy threshold in numerous

MHRA cases. See, e.g., McGaughy v. Laclede Gas Co., 604 S.W.3d 730, 741 (Mo. Ct. App. 2020)

(affirming award under the MHRA of $1.3 million in actual damages and $7.2 million in punitive

damages); Dixson v. Missouri Dep’t of Corr., 586 S.W.3d 816, 821 (Mo. Ct. App. 2019) (affirming

$280,000 in actual damages and $1.2 million in punitive damages); Mignone v. Missouri Dep’t of
    Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 7 of 9 PageID #: 7




Corr., 546 S.W.3d 23, 32 (Mo. Ct. App. 2018) (affirming $100,000 in actual damages and $1

million in punitive damages); Diaz, 484 S.W.3d at 71 (affirming award of $75,000 in

compensatory damages and $1 million in punitive damages).

         24.      Attorneys’ Fees. Under the MHRA, a successful plaintiff is also entitled to recover

reasonable attorney’s fees. If Plaintiff prevails on her discrimination claims at trial, it is also a legal

certainty that her attorney’s fees themselves will exceed $75,000.00. See, e.g., Harrison v. Harris-

Stowe State Univ., 2021 WL 1740798, at *5 (Mo. Ct. App. May 4, 2021) (in MHRA case, affirming

trial court’s award of $464,012, where the plaintiff’s counsel had requested $1,047,553 in fees);

Sherry, 2021 WL 864780, at *1 (trial court awarded $220,807 in fees); Mignone, 546 S.W.3d at

32 (affirming award of $276,186 in attorneys’ fees in MHRA case); Diaz, 484 S.W.3d at 71 (Mo.

Ct. App. 2015) ($243,826 in fees).

         25.      Accordingly, there is “legal certainty” that – if Plaintiff prevails on her claims as

pled – her various categories of damages and attorneys’ fees will cumulatively exceed $75,000.

Thus, the jurisdictional amount in controversy requirement is met.

                                                 III.     CONCLUSION

         26.      Defendant Topgolf USA Chesterfield, LLC, properly removes this case to federal

court pursuant to 28 U.S.C. § 1332 because there is complete diversity between Plaintiff and

Defendant, and the amount in controversy exceeds $75,000.2

         27.      Pursuant to U.S.C. § 1446(d), Defendant has given written notice of its filing of

this Notice of Removal to counsel for Plaintiff. Defendant will also promptly file a copy of this

Notice with the Circuit Court of St. Louis County, State of Missouri.


2
 Again, Topgolf USA Chesterfield, LLC was fraudulently joined and Topgolf Payroll Services, LLC is the proper
“employer” entity that should have been named in this lawsuit. Removal is appropriate either way, however, because
both of these entities and all of their respective members are fully diverse from Plaintiff for purposes of this Court’s
diversity jurisdiction analysis.
    Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 8 of 9 PageID #: 8




        28.      Pursuant to 28 U.S.C. 1446(a), Defendant is attaching as Exhibit A copies of all

process, pleadings, and orders served.3

        WHEREFORE, Defendant Topgolf USA Chesterfield, LLC, by and through counsel,

desiring to remove this civil action of the United States District Court for the Eastern District of

Missouri, Eastern Division, prays that the filing of this Notice of Removal, the giving of written

notice thereof to Plaintiff, and the filing of a copy of this Notice of Removal with the clerk of the

Circuit Court of St. Louis County, State of Missouri, shall effect the removal of said civil action

to this Honorable Court.



                                                       Respectfully submitted,

                                                       OGLETREE, DEAKINS, NASH,
                                                       SMOAK & STEWART, P.C.

                                                        /s/ Andrew L. Metcalf
                                                       James M. Paul, #44232
                                                       Andrew L. Metcalf, #66079
                                                       7700 Bonhomme Avenue, Suite 650
                                                       St. Louis MO, 63105
                                                       Telephone: 314.802.3935
                                                       Facsimile: 314.802.3960
                                                       james.paul@ogletree.com
                                                       andrew.metcalf@ogletree.com

                                                       ATTORNEYS FOR DEFENDANT




3
 The Complaint served on Defendant did not include page 6. Counsel for Defendant has retrieved a copy of the entire
pleading from the state court file, and attached it to Exhibit A.
   Case: 4:21-cv-00616-SEP Doc. #: 1 Filed: 05/28/21 Page: 9 of 9 PageID #: 9




                                CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2021, the foregoing was electronically filed and service
was made via first class U.S. Mail to:


 Ryan M. Furniss
 The Furniss Law Firm, LLC
 7750 Clayton Road, Suite 102
 St. Louis, MO 63117

 Attorney for Plaintiff
                                                /s/ Andrew L Metcalf
                                                Attorneys for Defendant




                                                                                        47172636.1
